Citation Nr: 0009161	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-16 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the veteran's claims for 
service connection for PTSD and entitlement to nonservice-
connected pension.  A private medical record was submitted in 
August 1999 and RO review of this evidence was waived.  The 
veteran was scheduled for a personal hearing but canceled it.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
PTSD has been obtained by the RO.

2.  The veteran did not engage in combat with the enemy 
during service, and there is no competent medical evidence of 
a nexus between his current PTSD and a verified in-service 
stressor; nor is there credible supporting evidence that an 
in-service stressor, which might lead to PTSD, actually 
occurred.

3.  The veteran's disabilities consist of a psychiatric 
disorder evaluated as 100 percent disabling; and mid and low 
back pain, evaluated as noncompensable.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The requirements for entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
have been met.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question before the Board is whether the 
veteran's claim for service connection for PTSD is well 
grounded.  A well-grounded claim requires (1) medical 
evidence of a current disability; (2) lay evidence of an in-
service stressor; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  Gaines v. West, 11 
Vet. App. 353, 357 (1998) (quoting Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997). 

If a claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).  The veteran in this case served in 
Vietnam from April 1970 to March 1971 and his service 
assignment was as a rifleman.  However, the veteran was 
assigned to a fire rescue unit and, by his own admission, was 
not involved in combat.  The record, including the veteran's 
service personnel records, is devoid of any decorations, 
medals or other evidence indicating that he engaged in combat 
with the enemy while on active duty.

Where a veteran did not engage in combat, his testimony by 
itself will not be sufficient to establish the alleged 
service stressor.  Instead, the service stressor must be 
verified by official service records or other credible 
supporting evidence.  Id.; Cohen, supra; Doran v. Brown, 6 
Vet. App. 283 (1994). 

Service medical records contain no indication of psychiatric 
problems.  The earliest indication of treatment for a 
psychiatric disorder is a North Chicago VA Medical Center 
(VAMC) hospitalization discharge summary record from a period 
of hospitalization in August to September 1996.  The veteran 
complained of sleep difficulties, increased anxiety, dreams 
of Vietnam, failure to establish/maintain friendships, social 
isolation, and fear of crowds.  The veteran stated he had 
been treated as an inpatient for alcohol abuse in 1989 and 
1991.  He also had a psychiatric admission in 1976 for a 
"nervous breakdown".  He had had no outpatient PTSD 
treatment until four months prior when he began treatment at 
the VAMC.  He was taking no medications.  Subsequent to 
separating from the military in 1973, he had had numerous odd 
jobs, and had worked as a truck driver from 1978 to 1981.  He 
had last worked as an automobile painter from 1990 to 1993.  
He had a history of alcohol abuse, but had stopped drinking 
in August 1994.  He had been married and divorced twice.  He 
had one son from his first marriage who had died of a gunshot 
wound in 1993.  At discharge, the veteran's mental status 
showed no signs of being psychotic.  There was no evidence of 
significant major depression.  The veteran was not suicidal 
or homicidal.  He was given a diagnosis of PTSD, with Global 
Assessment of Functioning (GAF) score of 60.

The claims file reveals that the veteran was hospitalized 
from November to December 1996 for an intensive trauma 
program focused on treatment for PTSD.  In a psychotherapy 
summary dated in December 1996, it was stated that the 
veteran's traumatic memories from experiences in Vietnam.  
These included an incident in which the veteran found dead 
and burned bodies; an incident in which he was required to 
carry the dead; and an incident in which his friend was 
killed in an accident.  The veteran also addressed the death 
of his son, which occurred many years after the onset of 
PTSD.  The veteran was treated with several methods and had a 
fair response.  However, it was unclear whether these changes 
would be maintained over time, given the veteran's intrusive 
symptoms associated with additional traumatic events.  The 
veteran's symptoms were described as chronic and likely to 
interfere with attempts to make a satisfactory adjustment 
outside of the hospital setting.  His symptoms would likely 
increase in frequency and severity during times of increased 
stress or at times when he is reminded of traumatic events.

Progress notes from the period of hospitalization described 
above describe the veteran's traumatic memories as the 
observation of wounded civilians (elderly and children), 
particularly working near a children's hospital; the 
containment of fire throughout civilian village and recovery 
of deceased, at which time he smelled burning flesh and 
accidentally stepped on human remains; and civilian struck by 
fire truck en route to fire.  He identified feelings of guilt 
associated with these events, in that he was unable to do 
more to help people.  The veteran also stated that in some 
fire control situations there was significant danger because 
stores of ammunition were involved.  He had volunteered for 
dangerous assignments and had received various commendations.  
He felt guilt about being assigned to a fire unit rather than 
to an infantry unit, because he felt he could have made a 
contribution to the war effort as an infantryman.  The 
veteran described a variety of PTSD symptoms, including 
social isolation and withdrawal, poor motivation, substance 
abuse, intrusive recollections, and sleep disturbances.  He 
was unable to maintain relationships with his family of 
origin and immediate family.  He had experienced depression 
and made a suicide attempt in 1978 or 1979.  He could no 
longer find any enjoyable activities, but spent his time 
doing volunteer work with homeless and poverty stricken 
people.  He was unable to attend to his own needs and was 
currently living at the YMCA.  He had difficulty maintaining 
gainful employment due to his PTSD symptoms.  He was strongly 
advised to continue PTSD treatment after discharge from the 
hospital.

The veteran had a VA general medical examination in February 
1997.  The veteran stated he felt he could not work, he did 
not like people, and he became bored very easily at work.  He 
was living in a shelter.  It was noted the veteran was in 
treatment with a VA psychiatrist.  The veteran stated he had 
difficulty with his Vietnam experiences.  He stated that when 
he was in Vietnam he had worked as a fireman and had become 
crew chief.  He had never worked in any actual combat areas, 
except once when he was in the demilitarized zone for four 
hours.  The veteran had a flat affect and did not appear 
happy, as one might expect for a dysthymic individual.  When 
asked if he was ever happy, the veteran stated he was 
extraordinarily happy when he was in Vietnam, had been happy 
through some of his teen years, but had not been very happy 
since returning from Vietnam, and had had severe alcoholism 
from 1971 to 1992.  He had maintained sobriety for two and a 
half years, with one relapse.  He was currently taken 
Serazone, prescribed by his psychiatrist.

Outpatient treatment notes from April 1997 state that the 
veteran had held over 30 jobs since discharge from the 
military.  Prior to his period of active duty, he had had no 
adjustment problems.  Psychological tests showed symptoms 
clustering in the severe range and profound impairment in 
social-occupational function concomitant with major recurrent 
depression associated with war trauma.  It was stated that 
the veteran was awarded the Vietnam Cross of Gallantry as a 
personal award for his rescue service of military and 
civilian personnel.  Diagnosis was PTSD, chronic severe; 
alcoholism, 3 years continuous remission; and major 
depression, recurrent.  A GAF score of 48 was assigned and 
inpatient treatment was recommended.

The veteran had a VA examination for mental disorders in 
December 1997.  The veteran stated that he had not graduated 
from high school but had achieved a GED.  In discussing his 
history, the veteran described an event when his unit was 
called to put out a fire covering a city block in Da Nang, 
which had been caused by enemy attack.  While he and a 
Vietnamese Army Major were investigating the site to 
determine whether there were any remaining hot spots, he 
accidentally stepped on a body.  He felt that this would 
cause him to go to hell for defaming a human being.  He was 
frightened by the sights and smells at that time, and lost 
his composure.  There were numerous burned bodies in the 
area, and the stench was more than he could endure.  On 
another occasion his company was summoned to a mountain near 
the demilitarized zone and was deserted by their escort and 
left as sitting ducks.  The veteran described his past 
history of treatment and his marriages and divorces.  He 
stated that he had many relatives but they were not 
interested in him.  He had no friends.  He had been 
unemployed since 1991 and spent his waking hours in his 
apartment, and occasionally going for walks and doing 
volunteer work.  He stated that he had difficulty with other 
people, difficulty with sleep, and nightmares of the 
described incidents.  He had had suicidal thoughts and had 
made a suicide attempt in 1981.  Loud noises startled him and 
he had occasional flashbacks.  On examination, he was clean 
and neat with long, clean hair.  His speech was extremely 
slow and low volume, and he took a very long time to answer 
questions.  His speech was logical and thoughts were well-
organized, without delusions or hallucinations.  He had no 
emotional lability.  A diagnosis of PTSD was given based on 
the veteran's traumatic Vietnam War experiences and current 
nightmares, flashbacks, startle reactions and suicidal 
ideation and attempt.  The GAF score assigned was 50.  

The most recent record of clinical evaluation of the veteran 
is a July 1999 private record of Ahvay Muhammad, Ph.D., P.C.  
According to Dr. Muhammad, the veteran's overall functioning 
has deteriorated because of the lateness of diagnosis, 
psychotherapy and medication.  Despite recent treatment, the 
veteran's symptoms continue to cluster in the highly severe 
range.  Gains are marginal at best, due to his fragile 
skills.  Routine stressors often produce set backs, resulting 
in social isolation and withdrawal.  The veteran's chronic 
symptoms include frequent nightmares, intrusive thoughts, 
panic attacks, anhedonia, insomnia, severe memory loss, 
depression, hyperarousal, exaggerated startle response, 
excessive anger and severely impaired interpersonal 
relationships and social-occupational functioning.  The 
veteran had a flat affect, depressed mood and heightened 
anxiety.  He exhibited severely impaired abstract reasoning 
and memory functions.  His speech was circumstantial and 
tangential .  There was frequent thought derailment and 
blocking.  Due to the longstanding duration of his symptoms, 
the veteran had protracted feelings of hopelessness and a 
sense of helplessness.  Occupationally, the veteran was 
considered to be dysfunctional due to chronically severe mood 
states of depression, anxiety and persistent anger.  
Diagnoses were PTSD and panic disorder and GAF score was 35.  
It was stated that the veteran was unable to obtain or 
maintain competitive employment.

The RO sent the veteran forms asking him to relate what 
happened in service to cause his stress.  He was to relate 
each event on a separate form.  The veteran submitted only 
one form and it contained his statement regarding the fire 
described during the veteran's various psychiatric 
interviews.  The veteran states that the thoughts of this 
tragic day and sights, smells and sounds of the massive death 
and destruction continue to haunt him.  He noted a Sgt. 
[redacted] as a potential witness to these events, but did not 
have an address or any other names.  He said the fired 
occurred between October 1970 and February 1971 and that he 
received the Cross of Gallantry Unite Citation (sic) because 
of this experience.  

In addition, to medical records, the claims file also 
contains U.S. Marine Corps command chronologies for the 
months during which the veteran was assigned to the Force 
Logistics Command, from October 1970 to February 1971.  These 
records do not mention any military company assisting in 
putting out a fire in Da Nang as described by the veteran.  
His personnel records do not reflect that he was a crew chief 
in his duties a fireman.  His personnel records show he 
performed sentry duty and served as a fireman during his tour 
in Vietnam.  The veteran has submitted no record or report, 
and the evidence contains none, confirming he received a 
medal or citation for the stressor he claims occurred in 
Vietnam.  

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim for service connection for 
PTSD.  For the purpose of determining the well-groundedness 
of the claim, the veteran's statements regarding his 
inservice stressors will be accepted as true.  The Board 
therefore concludes that as there is a current diagnosis of 
PTSD contained in both clinical records as well as a December 
1997 VA examination, which references the inservice stressors 
described by the veteran, the veteran's claim for service 
connection for PTSD is well grounded.

However, in order to prevail on the merits of his claim for 
service connection, the veteran must establish that his 
diagnosis of PTSD is based on verified inservice stressors.  
The veteran has not provided a specific date on which the 
described fire or other stressful events occurred.  He has 
not provided an address for the single witness that he named.  
The U.S. Marine Corps has been unable to verify the event 
described by the veteran as having occurred between October 
1970 and /February 1971, and this event is not noted in the 
command chronologies.  The Board concludes that although 
there is a diagnosis of PTSD linked to the alleged stressor 
from Vietnam, the stressor is currently unverified.  Thus, it 
cannot be used as a basis for service connection for PTSD, 
and the claim must be denied. 

If the veteran has any report or record substantiating his 
claim that he received a particular medal or citation for a 
specific event he claims occurred in Vietnam to cause PTSD, 
such as the fire< he should present this evidence to the RO 
in an attempt to reopen his claim.  Should the veteran recall 
additional identifying details of this traumatic wartime 
experience or the details of any other experience, including 
the date , he may seek to reopen his claim.  It is important 
that he provide as much information as he can about each 
event.  



Nonservice-connected pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 
3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate Diagnostic 
Code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  In 
determining the combined figure, non-service connected 
disabilities are evaluated under the criteria as service 
connected disabilities.  Individual evaluations are then 
added pursuant to the combined ratings table.  See 38 C.F.R. 
§ 4.25.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service connected disabilities is therefore warranted.

Disability evaluations are determined by the criteria set 
forth in rating schedule found in 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations are to be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

A review of the record reveals that the veteran currently has 
no service-connected disabilities.  The RO assigned a 30 
percent evaluation for the veteran's nonservice-connected 
PTSD, and a noncompensable evaluation for mid and low back 
pain.  His combined total of nonservice-connected 
disabilities is 30 percent, according to the current 
calculation by the RO.

The veteran's claim was filed in September 1996.  The Board 
notes that during the pendency of the veteran's claim, the 
regulations pertaining to evaluation of mental disorders were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1998) (hereinafter referred to as "current" regulations).  
The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  The Court noted that this view comports with 
the general thrust of the duty-to-assist and the benefit-of-
the-doubt doctrines.  Id.  However, for the period of time 
prior to the effective date of new regulations, the veteran's 
symptomatology may be evaluated only pursuant to the (former) 
regulations then in effect.  See Rhodan v. West, 12 Vet. App. 
55 (1998).

Under former regulations, a 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms that result in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
is granted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The Board notes that a 100 percent evaluation 
may be assigned under the above rating criteria as long as 
the veteran meets one of three listed criteria:  total 
isolation, gross repudiation of reality, and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).  With regard to the word 
"definite" contained within the criteria for a 30 percent 
evaluation, in a precedent opinion the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term, "definite"  38 U.S.C.A. 
§ 7104(c).

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, a 30 percent evaluation is assigned 
if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss.  A 50 percent evaluation is 
assigned if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is assigned if there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  A 100 percent evaluation is assigned if there is 
total social and occupational impairment due to symptoms 
including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

History and clinical and evaluative findings pertaining to 
the veteran's PTSD are set forth in the preceding section on 
entitlement to service connection for PTSD.  After reviewing 
these findings, the Board concludes that the veteran's PTSD 
evaluation should be increased to 100 percent under former 
regulations, indicating demonstrable inability to obtain or 
retain employment.  The April 1997 VA outpatient evaluation 
noted profound impairment of social and occupational 
functioning, as demonstrated by psychological testing.  The 
July 1999 evaluation states that the veteran is 
occupationally dysfunctional.  Further, the veteran was 
assigned a GAF score of 35, indicating major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood.  See Diagnostic and Statistical Manual of 
Mental Disorders 47 (4th ed. 1994).  The veteran was 
described as unable to obtain or maintain competitive 
employment.

The veteran also has complaints of mid and low back pain.  On 
general examination in February 1997, the veteran complained 
of pain on percussion of the area between his shoulders.  The 
veteran stated that his low back pain had begun 10 to 12 
years ago, without any trauma at the time.  He did not take 
any medication.  His neurological examination of the lower 
extremities was completely normal.  He had 90 to 100 percent 
strength in his upper extremities.  His ranges of motion, 
including flexion, extension, left and right lateral bending 
and rotation were all good.  X-rays of the pelvis, thoracic 
spine and lumbosacral spine were all normal.  Essentially, 
there were no abnormal findings on either clinical or 
radiographic examination.  Diagnosis was mid and low back 
pain.

Mid back pain may be evaluated as 10 percent disabling if it 
causes moderate limitation of motion of the dorsal (thoracic) 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  In this 
case, there is no indication of limitation of motion.  Low 
back pain may be evaluated as 10 percent disabling if it 
causes slight limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  In this case, there was no limitation 
of motion demonstrated.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, a noncompensable evaluation is assigned for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent evaluation is assigned for characteristic pain on 
motion.  There was no pain demonstrated during the February 
1997 examination.  The veteran is not entitled to a 
compensable evaluation for back pain.

Because the Board had determined that the veteran meets the 
criteria for a 100 percent evaluation under former criteria 
governing the evaluation of mental disorders, with a 
noncompensable evaluation for his back, the veteran has a 
combined schedular evaluation of 100 percent.  Thus, 
under38 C.F.R. § 4.15, the veteran is considered permanently 
and totally disabled and is entitled to nonservice-connected 
pension.





ORDER

Service connection for PTSD is denied.

Nonservice-connected pension is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

